Citation Nr: 1029661	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  05-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, appellant's deceased spouse, had recognized 
guerrilla service from March 1945 to February 1946 and service 
with the New Philippine Scouts from July 1946 to May 1949.  The 
claimant is advancing her appeal as a widow.

The matter of new and material evidence to reopen a claim for 
legal entitlement to service connection for the cause of the 
Veteran's death comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a Regional 
Office (RO) of the VA.  In January 2008 and again in June 2009, 
the Board remanded that issue.  The Board is satisfied that there 
has been substantial compliance with the remand directives and it 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied the 
appellant's attempt to reopen a claim for service connection for 
the cause of the Veteran's death.  The appellant was notified of 
this decision and her appellate rights and she did not appeal.

2.  Evidence received since the September 2004 RO decision 
denying the appellant's attempt to reopen a claim of entitlement 
to service connection for the cause of the Veteran's death is 
essentially duplicative of evidence previously of record and thus 
not new; it does not relate to an unestablished fact necessary to 
substantiate the claim, and raises no reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The September 2004 RO decision denying the appellant's 
attempt to reopen a claim of entitlement to service connection 
for the cause of the Veteran's death is final.  38 C.F.R. § 
7105(a) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The evidence received since the RO's September 2004 decision 
is not new and material; thus, the claim of service connection 
for the cause of the Veteran's death is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, which 
includes a claim of service connection for the cause of the 
veteran's death, section 5103(a) notice must be tailored to the 
claim.  The notice should include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

Complete notice was sent in October 2009 and the claim was 
readjudicated in a May 2010 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  A VA medical opinion is not 
required in this case because the appellant has not submitted new 
and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

New and Material Evidence:  Service Connection for Cause of Death

A claim for service connection for the cause of the Veteran's 
death was denied in a July 1993 Board decision.  That decision 
determined that the cause of the Veteran's death was not related 
to his period of service or to a service connected disability.  
The appellant subsequently filed multiple applications to reopen 
the claim.  Rating decisions dated in August 1994, September 
2002, May 2003, and August 2004 denied her applications to 
reopen.  The most recent application to reopen was denied in a 
September 2004 rating decision.  Following notification of that 
decision, the appellant did not appeal.  These decisions are 
final based on the evidence then of record.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim 
will be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency decision-
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The evidence received subsequent to the most recent final RO 
decision in September 2004 is presumed credible for the purposes 
of reopening the appellant's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence of record at the time of the September 2004 rating 
decision showed that service connection had been established 
during the Veteran's lifetime for residuals of gunshot wound of 
the right shoulder with injuries to muscle groups III, IV, and VI 
with limitation of motion; and residuals of amputation at the 
middle phalanges of the right middle and ring fingers; a combined 
service connected disability rating of 40 percent was in effect 
at the time of the Veteran's death.  The certificate of death 
dated in August 1990 showed that the Veteran died at the age of 
69, with the immediate cause listed as neurogenic shock and the 
antecedent cause as frozen right shoulder (periarthritis).  Other 
significant conditions contributing to death were hypertensive 
cardiovascular disease, cerebrovascular disease, ischemic stroke, 
and thrombosis.  The record included a written statement from 
L.T.A., M.D., who treated the Veteran in the years prior to his 
death.  Dr. A. stated that the service connected gunshot wound to 
the Veteran's right shoulder had compromised the Veteran's 
"nerves and blood vessels" and resulted in the frozen shoulder 
that was listed as a contributing factor to his death.  The 
record also contained a VA medical adviser's opinion that the 
Veteran's death was related to hypertension, cardiovascular 
disease with congestive failure, and ischemic stroke with 
persistent residuals; the physician found no evidence in the 
record or medical literature of a connection between a painful 
frozen shoulder and the medical problems that resulted in the 
Veteran's death.

Evidence relating to the claim for service connection for the 
cause of the Veteran's death received since the September 2004 
rating decision consists of statements from physicians, including 
Dr. A., that are essentially duplicative of the evidence from 
these sources of record prior to September 2004.  Additionally, 
the appellant has provided testimony that restates the arguments 
she made on the record prior to September 2004.  The medical and 
lay statements are duplicative, and thus, cannot be considered to 
be new evidence under 38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that the evidence received 
subsequent to September 2004 is not new and material and does not 
serve to reopen the claim for service connection for the 
Veteran's cause of death.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  The appeal is denied.  




ORDER

The claim for service connection for the Veteran's cause of death 
is not reopened, and the appeal is denied.


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


